t c memo united_states tax_court harold l and gladys m humberson petitioners v commissioner of internal revenue respondent docket no filed date harold l humberson pro_se alan r peregoy for respondent memorandum findings_of_fact and opinion dawson judge this case was assigned to special_trial_judge robert n armen jr pursuant to the provisions of sec_7443a of the internal_revenue_code_of_1986 as amended and rule sec_180 sec_181 and sec_183 the court agrees with and adopts the unless otherwise indicated all section references are to the internal_revenue_code in effect for the taxable_year in issue and all rule references are to the tax_court rules_of_practice and procedure opinion of the special_trial_judge which is set forth below opinion of the special_trial_judge armen special_trial_judge respondent determined a deficiency in petitioners' federal_income_tax for the taxable_year in the amount of dollar_figure this amount includes the 10-percent additional tax imposed by sec_72 on early distributions from qualified_retirement_plans the pivotal issue for decision is whether the transfer refund distribution received by petitioner harold l humberson in from the maryland state teachers' retirement_system qualifies for forward averaging under sec_402 the resolution of this issue turns on whether the transfer refund distribution constitutes a lump sum distribution within the meaning of sec_402 also for decision are whether petitioners are liable for the 10-percent additional tax imposed by sec_72 on an early distribution from a qualified_retirement_plan and if petitioners are liable for any deficiency in tax whether they are liable for interest on such deficiency findings_of_fact some of the facts have been stipulated and they are generally so found petitioners resided in grantsville maryland at the time their petition was filed with the court see infra note sec_4 and see also infra note regarding respondent's claim of an increased deficiency petitioner harold l humberson petitioner was a teacher with the garrett county maryland public school system during the course of his teaching career petitioner taught a variety of subjects at various grade levels at different schools throughout the county petitioner's transfer refund distribution during most of his teaching career petitioner was a member of the teachers' retirement_system of the state of maryland the retirement_system however on date petitioner elected to transfer to the teachers' pension system of the state of maryland the pension system petitioner's election to transfer from the retirement_system to the pension system was effective date the retirement_system is a qualified defined_benefit_plan under sec_401 that requires mandatory nondeductible employee contributions the pension system is also a qualified defined_benefit_plan under sec_401 but generally does not require mandatory nondeductible employee contributions the state of maryland contributes to both the retirement_system and the pension system on behalf of the members of those systems the trusts maintained as part of the retirement_system and the for a discussion of the retirement_system and the pension system see generally hylton v commissioner tcmemo_1995_27 hoppe v commissioner tcmemo_1994_635 hamilton v commissioner tcmemo_1994_633 594_fsupp_1353 d md pension system are both exempt from taxation under sec_501 as previously indicated petitioner elected to transfer from the retirement_system to the pension system on date on the application to transfer petitioner specifically opted to receive in a lump sum the distribution to which he was entitled upon transferring from the retirement_system to the pension system as a result of the election to transfer petitioner received a distribution the transfer refund from the retirement_system in the amount of dollar_figure of this amount dollar_figure was paid to petitioner by check dated date from the maryland state retirement systems and the balance or dollar_figure was paid_by check dated date petitioner's transfer refund of dollar_figure includes dollar_figure in previously taxed contributions and dollar_figure of earnings the earnings represent interest and constitute the taxable_portion of that part of the transfer refund that was paid the parties stipulated that the transfer refund amounted to dollar_figure the documentary record clearly reveals however that the correct amount is dollar_figure so stipulated the sum of these two amounts equals dollar_figure which is the amount of the check dated date from the maryland state retirement systems although the record is not completely clear regarding the status of the balance of the transfer refund ie the dollar_figure amount that was paid to petitioner by check dated date it would appear that this amount represents taxable employer pickup contributions see sec_414 to petitioner in date petitioner did not ultimately roll over the transfer refund into either an individual_retirement_account or an individual_retirement_annuity at the time that petitioner transferred from the retirement_system to the pension system he had attained the age of if petitioner had not transferred to the pension system but had remained a member of the retirement_system he would have been entitled to retire and receive a normal service retirement benefit including a regular monthly annuity under the retirement_system he would not have been entitled to receive a transfer refund however because a transfer refund is payable only as a consequence of transferring from the retirement_system to the pension system also as a consequence of transferring from the retirement_system to the pension system petitioner became a member of the pension system as a member of the pension system petitioner became entitled to receive a retirement benefit based upon his salary and his creditable years_of_service specifically including those years of creditable service recognized under the petitioner initially rolled over the transfer refund into an individual_retirement_account thereafter in date the internal_revenue_service ruled that a transfer refund distribution did not qualify for rollover treatment upon learning of the ruling petitioner withdrew the transfer refund from his ira and invested it elsewhere as discussed infra petitioner reported the transfer refund as ordinary_income on his federal_income_tax return retirement_system however because petitioner received the transfer refund on account of transferring from the retirement_system to the pension system the monthly annuity that petitioner would receive upon retiring from the pension system was less than the monthly annuity that he would have received if he had not transferred to the pension system but had retired under the retirement_system petitioner's retirement on date after he had elected to transfer from the retirement_system to the pension system petitioner executed a letter of intent in which he advised the garrett county board_of education of his intent to retire by date subsequently on date petitioner applied to the maryland state retirement systems for a normal service retirement from the pension system effective date two days later on date petitioner tendered his resignation to the garrett county board_of education effective date petitioner retired effective date after nearly years_of_service working as a teacher at that time petitioner wa sec_58 years old as a result of his retirement petitioner is receiving a normal service retirement benefit from the pension system based petitioner became a member of the retirement_system upon his employment by the garrett county board_of education he remained a member of the retirement_system for all but the last few months of his teaching career upon his salary and his creditable years_of_service specifically including those years of creditable service recognized under the retirement_system however as previously indicated because petitioner received the transfer refund on account of transferring from the retirement_system to the pension system petitioner's monthly annuity is less than the monthly annuity that he would have received if he had not transferred to the pension system but had retired under the retirement_system petitioner's income_tax return petitioner received a corrected form 1099-r total distributions from profit-sharing retirement plans individual_retirement_arrangements insurance contracts etc from the maryland state retirement agency for the form 1099-r reported the payment of the transfer refund in the amount of dollar_figure the form also reported that the taxable_portion of the transfer refund was dollar_figure and that petitioner's previously taxed contributions amounted to dollar_figure on their income_tax return for petitioners reported as ordinary_income the taxable_portion of the transfer refund as the discrepancy between the taxable_portion of the transfer refund as reported on the form 1099-r ie dollar_figure and the taxable_portion as stipulated by the parties of that part of the transfer refund that was paid to petitioner in date ie dollar_figure is unexplained in the record similarly the discrepancy between the amount of petitioner's previously taxed contributions as reported on the form 1099-r ie dollar_figure and petitioner's previously taxed contributions as stipulated by the parties ie dollar_figure is also unexplained in the record in both instances we accept the parties' stipulation set forth on the form 1099-r and elected 10-year forward averaging under sec_402 in this regard petitioners attached form_4972 tax on lump-sum_distributions to their income_tax return and reported on said form ordinary_income in the amount of dollar_figure ie the taxable_portion of the transfer refund as set forth on the form 1099-r petitioners then computed the tax on said amount and included such tax as part of their total income_tax_liability on page of their form_1040 respondent's notice_of_deficiency in the notice_of_deficiency respondent determined that petitioners do not qualify for 10-year forward averaging accordingly respondent treated the taxable_portion of the transfer refund which she determined to be dollar_figure as subject_to the regular income_tax respondent also determined that petitioners are liable for the 10-percent additional tax imposed by sec_72 based on the distribution in the foregoing amount opinion respondent contends that the transfer refund does not qualify for forward averaging because it does not constitute a lump sum distribution within the meaning of section the discrepancy between the taxable_portion of the transfer refund as determined in the notice_of_deficiency ie dollar_figure and the taxable_portion as stipulated by the parties of that part of the transfer refund that was paid to petitioner in date ie dollar_figure is unexplained in the record we accept the parties' stipulation e a respondent also contends that petitioners are liable for the 10-percent additional tax imposed by sec_72 because the transfer refund constitutes an early distribution from a qualified_retirement_plan petitioners disagree lump sum distribution issue as a general_rule a distribution from a qualified_plan such as the retirement_system is taxed to the recipient in the year distributed under the rules relating to annuities sec_402 see sec_72 however sec_402 provides a preferential forward averaging method of computing the tax on certain such distributions the parties agree that petitioners are entitled to this preferential method of computing the tax on the transfer refund if the transfer refund constitutes a lump sum distribution within the meaning of sec_402dollar_figure a lump sum distribution for purposes of sec_402 is defined in sec_402 as follows a lump sum distribution --for purposes of this section the term lump sum distribution means the distribution or payment within one taxable_year of the tax_reform_act_of_1986 replaced the 10-year forward averaging method with a 5-year forward averaging method for lump sum amounts distributed after date in taxable years ending after such date tax_reform_act_of_1986 publaw_99_514 sec a h 100_stat_2085 however tax_reform_act_of_1986 secs h and provide transitional rules under which lump sum distributions made after date will nevertheless continue to qualify under certain limited circumstances for the more generous 10-year forward averaging method 100_stat_2085 because of his age petitioner falls within the scope of the transitional rules provided of course that the transfer refund qualifies as a lump sum distribution the recipient of the balance_to_the_credit of an employee which becomes payable to the recipient-- i on account of the employee's death ii after the employee attains age iii on account of the employee's separation from the service or iv after the employee has become disabled from a_trust which forms a part of a plan described in sec_401 and which is exempt from tax under sec_501 for purposes of this subsection the balance_to_the_credit of the employee does not include the accumulated_deductible_employee_contributions under the plan within the meaning of sec_72 emphasis added there is no dispute that the retirement_system is a plan described in sec_401 and that the trust forming a part thereof is exempt from tax under sec_501 moreover there is no dispute that the transfer refund distribution was made within a single taxable_year therefore we must decide whether petitioner received the balance_to_the_credit when he received the transfer refund and whether the transfer refund became payable to petitioner on account of the employee's separation from the service in support of her determination that petitioner did not receive the balance_to_the_credit when he transferred from the retirement_system to the pension system respondent relies on the fact that petitioner's years of creditable service under the retirement_system carried over to the pension system see md ann code art 73b sec_144 and on the related fact that those years_of_service increased the monthly annuity benefit to which petitioner is entitled by contrast petitioners contend that petitioner received the entire account balance from the retirement_system when he received the transfer refunddollar_figure therefore petitioners conclude that the balance_to_the_credit requirement of sec_402 is satisfied we begin our analysis with sec_402 that section provides in relevant part as follows c aggregation of certain trusts and plans --for purposes of determining the balance_to_the_credit of an employee under subparagraph a -- i all trusts which are part of a plan shall be treated as a single trust all pension plans maintained by the employer shall be treated as a single_plan emphasis added during the years in issue the state of maryland maintained both the retirement_system in which petitioner participated until date and the pension system to which petitioner transferred effective as of that date accordingly in order to decide whether petitioner received the balance_to_the_credit we must treat the retirement_system and the pension system as a single pension_plan sec_402 under maryland law petitioner's annuity under the pension respondent appears to concede implicitly that the transfer refund included all of petitioner's contributions and the earnings thereon cf wheeler v commissioner tcmemo_1993_561 a member of the retirement_system did not receive the balance_to_the_credit upon receiving a transfer refund a portion of the member's contributions was transferred from the retirement_system to the pension system system is calculated by taking into account petitioner's average final compensation and petitioner's years of creditable service md ann code art 73b sec_145 because sec_402 requires that we treat the retirement_system and the pension system as a single pension_plan we conclude that by transferring from the retirement_system to the pension system petitioner did not forfeit his right to a future monthly annuity but simply elected to receive an initial single payment to be followed by a reduced monthly annuity effectively petitioner's transfer allowed him to receive the balance_to_the_credit in two parts an initial single payment to be followed by a reduced monthly annuity based on all of his years of creditable service and on his salary during those years see green v commissioner tcmemo_1994_340 the testimony of petitioner at trial reflects the foregoing thus q and you transferred to that pension system from the retirement_system in is that correct a yes sir q okay do you know how your pension annuity is currently calculated a it's calculated on your number of years in service and what your salary was q okay and do you know that your annuity was calculated based on all of the years_of_service that you had the entire time you've been employed with the state of maryland a yes sir q so that those years would include the years of which you are a member of the retirement_system is that correct a yes q thank you and do you also know that the benefit in particular that you are now receiving under the pension system is calculated based on all of those years it's stipulated in paragraph that the benefit you're receiving in the pension system is calculated by including the years of creditable service recognized under the retirement_system that's your understanding of what you're receiving now correct a yes sir in an effort to counter the foregoing petitioners contend that irs publication pension and annuity income and irs publication individual_retirement_arrangements as well as explications of those publications by the maryland state retirement and pension systems support petitioners' position that the transfer refund constitutes a lump sum distribution this contention however is contrary to the well-established principle that the authoritative sources of federal tax law are the statutes regulations and judicial decisions and not informal publications authored by the internal_revenue_service or others zimmerman v commissioner 71_tc_367 affd without published opinion 614_f2d_1294 2d cir 59_tc_456 a fortiori explications of such publications by a maryland state_agency are similarly not authoritativedollar_figure petitioners also contend that the alleged failure by the administrator of the retirement_plan to provide the written explanation required by sec_402 is somehow attributable to respondent and requires respondent to assume the burden_of_proof the short answer to this contention is that we have decided the issue in dispute without regard to the burden_of_proof in any event sec_402 imposes a duty on plan administrators and not on the commissionerdollar_figure petitioners complain that neither the taxable_amount of the transfer refund nor the amount of petitioner's previously taxed contributions has ever been precisely determined here we can we observe that the irs publications and the explications thereof by the state_agency are consistent with our analysis as set forth above for example the agency describes a lump sum distribution as the distribution or payment within one tax_year of an employee's entire balance from all of the employer's qualified_pension plans emphasis added irs publication describes a lump sum distribution similarly generally a lump-sum_distribution must include your complete share in all of your employer's pension plans emphasis added we also observe that the transfer refund is not a lump sum distribution for internal revenue purposes merely because it may have been considered to be a lump sum distribution for purposes of the maryland state teachers' retirement_system for internal revenue purposes the term lump sum distribution is a term of art and is expressly defined by sec_402 for internal revenue purposes any other definition of the term is simply irrelevant moreover it does not appear that the transfer refund was even eligible for rollover treatment see dorsey v commissioner tcmemo_1995_97 brown v commissioner tcmemo_1995_93 appreciate petitioners' frustration because although these amounts have not differed dramatically they have not remained constant throughout the administrative and pretrial stages of this case nevertheless petitioners ultimately stipulated to the relevant amounts and our findings are based on the parties' stipulationdollar_figure in view of the foregoing we hold that the transfer refund did not constitute a lump-sum_distribution within the meaning of sec_402 because petitioner did not receive the balance_to_the_credit when he transferred from the retirement see supra note and the associated text we observe that the court offered to reopen the record after trial in order to accommodate a revised stipulation however nothing was ever forthcoming from the parties of perhaps even greater significance is the fact that the decision to be entered herein will reflect the deficiency as determined by respondent and not an increased deficiency see infra note in this regard we observe that the deficiency as determined by respondent effectively credits petitioner with previously taxed contributions in the amount of dollar_figure rather than the dollar_figure amount that was stipulated by the parties as shown in the following table the taxable_amount of the transfer refund based on the amount of petitioner's previously taxed contributions as credited in the notice_of_deficiency is less than it would be if the stipulated amount were used taxable_amount of transfer refund taxable_amount of transfer refund per notice_of_deficiency per stipulation transfer refund less previously less previously taxed contributions -dollar_figure taxed contributions -dollar_figure taxable_amount dollar_figure taxable_amount 1dollar_figure dollar_figure transfer refund dollar_figure this amount consists of dollar_figure of earnings on petitioner's previously taxed contributions and dollar_figure of employer pick-up contributions see supra note and the associated text system to the pension systemdollar_figure accordingly the transfer refund received by petitioner does not qualify for forward averaging under sec_402 see hamilton v commissioner tcmemo_1994_633 addressing whether a taxpayer had received the balance_to_the_credit in the context of whether the taxpayer was entitled to compute tax on a transfer refund using the year forward averaging method set forth in sec_402 hoppe v commissioner tcmemo_1994_635 same pumphrey v commissioner tcmemo_1995_469 same see also dorsey v commissioner tcmemo_1995_97 addressing whether a taxpayer had received the balance_to_the_credit in the context of whether a transfer refund distribution qualified for tax-free_rollover treatment under sec_402 brown v commissioner tcmemo_1995_93 same cf wheeler v commissioner tcmemo_1993_561 in closing we note that in a case decided earlier this year the united_states district_court for the district of maryland reached the same conclusion in respect of the lump sum in view of our conclusion that petitioner did not receive the balance_to_the_credit when he transferred from the retirement_system to the pension system we are not required to decide whether the transfer refund became payable to petitioner on account of his separation from the service we note however that we have previously held in other cases on facts indistinguishable from those herein that a transfer refund distribution is not paid on account of an employee's separation from the service but rather on account of the employee's election to transfer from the retirement_system to the pension system dorsey v commissioner supra brown v commissioner supra hylton v commissioner tcmemo_1995_27 distribution issue that this court has reached sites v united_states aftr 2d ustc par big_number d md the final paragraph of the district court's analysis deserves to be quoted the court believes that the statutory analysis and reasoning of hoppe v commissioner t c memo is sound because the retirement_system and pension system were both maintained by taxpayer's employer the state of maryland they are to be aggregated for purposes of determining the balance_to_the_credit of an employee under sec_402 whereas taxpayer received a refund of his contributions and the accumulated interest his service credits were transferred to and remained within the pension system by choosing to transfer to the pension system taxpayer opted to receive a refund of his contributions and accumulated interest along with reduced annuity payments in the future thus in effect taxpayer elected to receive the balance_to_the_credit of his account in two-parts the refund payment and the future annuity payments consequently he did not receive the balance_to_the_credit of his account on the transfer refund date id aftr 2d ustc par at big_number sec_72 additional tax issue we turn next to respondent's determination that petitioners are liable for the 10-percent additional tax imposed by sec_72 sec_72 provides for a 10-percent additional tax on early distributions from qualified_retirement_plans subsection which imposes the tax provides in relevant part as follows imposition of additional tax --if any taxpayer receives any amount from a qualified_retirement_plan the taxpayer's tax under this chapter for the taxable_year in which such amount is received shall be increased by an amount equal to percent of the portion of such amount which is includible in gross_income by virtue of subparagraph a of sec_72 the percent additional tax does not apply to certain distributions specifically petitioners rely on clause a v which provides that the 10-percent additional tax does not apply to distributions made to an employee after separation_from_service after attainment of age emphasis added however this clause does not apply in the present case because the transfer refund was paid to petitioner well before and not after he separated from servicedollar_figure even though the result we reach here may seem harsh to petitioners we may not ignore the plain language of the statute and in effect rewrite it in order to achieve what might be viewed by them as the more equitable result see 683_f2d_57 3d cir affg tcmemo_1980_532 zadan v commissioner tcmemo_1993_85 after all the power to legislate is exclusively the power of congress and not of this court or any other see 270_us_245 in view of the foregoing we sustain respondent's determination that petitioners are liable for the 10-percent we also observe that the transfer refund was paid to petitioner on account of his election to transfer from the retirement_system to the pension system and not on account of his separation from the service see hylton v commissioner tcmemo_1995_27 addressing the maxim causa causae est causa causati see also adler v commissioner tcmemo_1995_148 on appeal 4th cir dorsey v commissioner brown v commissioner tcmemo_1995_93 additional tax imposed by sec_72 see o'connor v commissioner tcmemo_1994_170 wheeler v commissioner tcmemo_1993_561 cf dorsey v commissioner tcmemo_1995_97 brown v commissioner tcmemo_1995_93 interest finally having concluded that petitioners are liable for the deficiency in income_tax including the 10-percent additional tax imposed by sec_72 we address petitioner's contention that they should be relieved of liability for interest on the deficiency petitioners impressed the court as honest and conscientious taxpayers unfortunately they experienced some frustration during the examination of their income_tax return although the court can appreciate petitioners' frustration we must nevertheless note that matters involving interest do not as a general_rule fall within the scope of this court's jurisdiction 92_tc_749 64_tc_589 see sec_6404 92_tc_958 affd without published opinion 921_f2d_280 9th cir 89_tc_352 although there are certain narrowly defined exceptions to this rule none of them apply in this case see eg sec_7481 13_f3d_54 2d cir in short it is simply not within our power in this case to relieve petitioners from any part of the interest on the deficiency that will be due conclusion in order to give effect to our disposition of the disputed issues decision will be entered for respondentdollar_figure on brief respondent laconically claims an increased deficiency sec_6214 see supra notes however we think such claim was not properly raised and we will not allow it
